DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,614,612 or US Patent No. 10,930053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gall C. Gotfried on 6/10/2022.  The Examiner noted that line 12 of claim 1 has a minor informality that would be objected to, as “The” is capitalized and should not be. Simply making the word lower-case would overcome any such informality.
The application has been amended as follows: 
In line 12 of claim 1, replace “The” with “the”.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim language when considered as a whole.
Note that the claims contain the same subject matter which was explained as allowable in parent case 16/004,348 (Now US Patent NO. 10,614,612) and 16/788,792 (US Patent No. 10930053).  Thus those reasons for allowance can be found in the Non-Final Rejection for 16/004,348 mailed 8/8/2019 on pages 3-6 and will not be repeated again herein for the sake of brevity and as the record is already made clear as to the reasons for allowance.  The Examiner notes that the current claim has been amended to recite more specifically where certain functions take place and certain claim limitations have been rearranged and added to, but all of the previously allowable functions still remain recited.  The Examiner required a Terminal Disclaimer for each application since the earlier applications contain the allowable limitations but the technique of capturing an image and storing it in memory and then performing graphics processing on such a captured image would be rendered obvious as such distribution of processing between a general purpose processor and then processing with a graphics processor is well-known in the art.  Of course performing the allowable subject matter in such an arrangement, even in such a typical image processing arrangement which is known, still defines allowable subject matter, albeit more specifically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613              


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613